Citation Nr: 1038324	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hypertension, as secondary 
to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is in receipt of service connection for diabetes 
mellitus, Type 2, based on inservice exposure to herbicides, and 
post-traumatic stress disorder (PTSD).  He essentially contends 
that either or both of these two service-connected disabilities 
caused his hypertension.  

A VA examination was conducted in February 2005.  The examiner 
opined that the Veteran's hypertension was not caused by his 
service-connected diabetes mellitus because hypertension was 
diagnosed in 1974, based on the Veteran's statement, before his 
diabetes mellitus was diagnosed in 2000.  Subsequently, the 
Veteran stated that he misspoke and that his hypertension was 
first diagnosed in 2004.  He submitted a statement from his 
private physician, L.L.T., in June 2005, who noted that the 
Veteran's hypertension was first diagnosed in January 2004 
following a laparoscopic cholecystectomy.  In light of this new 
evidence another examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
cardiovascular examination to determine the 
nature and likely etiology of his 
hypertension.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
as at least as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected diabetes mellitus and/or 
PTSD caused or aggravated (permanently 
worsened beyond the natural progression) his 
hypertension.  If the examiner opines that it 
is at least as likely as not that the 
Veteran's service- connected diabetes 
mellitus and/or PTSD caused or aggravated his 
hypertension, the examiner should indicate 
the extent to which the hypertension 
condition was aggravated.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them 
appropriate time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

